DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "a reduced surface area" in claim 21 is a relative term which renders the claim indefinite.  The term "a reduced surface area" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear to what surface area one of ordinary skill should be comparing to ascertain if a given surface area is one which is reduced or one which is not reduced.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7-11, 13-16 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Navarro et al (“Navarro”) (US 10,074,900).  Navarro discloses:

Re Claim 1:  An apparatus (Figs 4, 5, 6), comprising: 
an antenna array package cover (layer of 525 with surface 504) comprising a radiating surface (504), a mating surface disposed opposite the radiating surface (directly opposite 504 on the top layers of 529), and an array of antenna array sub-patterns disposed on the radiating surface (660a, 660b), wherein each antenna array sub-pattern of the array of antenna array of sub-patterns comprises at least one antenna element disposed on the radiating surface (as evidenced by Fig 6); and 
an array of sub-pattern interface packages coupled to the mating surface of the antenna array package cover (remainder of 529 beneath the top most layers of the PCB and the vias 520 and layers 527), 
wherein: 
the array of sub-pattern interface packages comprises a plurality of sub-pattern interface packages (as evidenced by Fig 5), 
each sub-pattern interface package of the array of sub-pattern interface packages comprises; 
a package carrier (PCB layers 527), 
a sub-pattern integrated circuit electrically and mechanically coupled to the package carrier (540 a through e), and 

disposing the array of sub-pattern interface packages below the array of antenna array sub-patterns shortens a signal path between each sub-pattern interface pattern and a corresponding antenna element (while the limitation appears to be a narrative description of what happens in a particular arrangement of the structure, this passage appears to lack any positive limitations; furthermore, as evidenced by Fig 6, the arrangement of integrated circuit, antenna, and interface patterns meets the narrative description), and 
disposing the array of antenna array sub-patterns on the antenna array package cover above the array of sub-pattern interface packages allows adjacent placement of the plurality of sub-pattern interface packages to reduce a surface area of the apparatus (while the limitation appears to be a narrative description of what happens in a particular arrangement of the structure, this passage appears to lack any positive limitations; furthermore, as evidenced by Fig 5, the arrangement of integrated circuits in the overall package meets the narrative description).

Re Claim 3: The apparatus of claim 1, wherein the sub-pattern integrated circuit is flip-chip bonded to the package carrier (col 10 lines 31-32).

Re Claim 4: The apparatus of claim 1, wherein the antenna array package cover and the array of sub-pattern interface packages form an antenna array package (Abstract).



Re Claim 7:  The apparatus of claim 5, wherein the host circuit comprises one or more heat sinks that are thermally connected to the plurality of sub-pattern integrated circuits via a plurality of thermal conduits (col 6 lines 40-44).

Re Claim 8: The apparatus of claim 7, wherein a thermal conduit of the one or more thermal conduits comprises a pedestal (as evidenced by Fig 4; the cold plate forms a solid pedestal structure for interface to the antenna array assembly 202).

Re Claim 9: The apparatus of claim 5, further comprising a spacer frame (cold plate 204) disposed between the antenna array package cover (202) and the host circuit (206).

Re Claim 10: The apparatus of claim 1, wherein the antenna array package cover comprises a set of antenna feeds for each antenna array sub-pattern of the array of antenna array sub-patterns (as evidenced by Fig 6 the vias 520 are the feeds).

Re Claim 11:  The apparatus of claim 1, wherein the antenna array package cover comprises a test interface element that is electrically connected to at least one sub-pattern integrated circuit (col 7 lines 18-21).



Re Claim 14:  The apparatus of claim 1, wherein the package carrier comprises bonding pads for a solder ball grid array (solder balls 541 bonded to pads on surface 503 of the package carrier 527).

Re Claim 15:  The apparatus of claim 1, wherein each antenna element comprises a patch of conductive material disposed on or below the radiating surface (as evidenced by Fig 2: the antenna elements, 228, are patch elements and as evidenced by Fig 6: the elements are disposed on the radiating surface 504).

Re Claim 16:  The apparatus of claim 1, wherein the antenna elements are disposed on multiple layers of the antenna array package cover (as evidenced by Fig 6 the antenna elements, 660, are disposed on multiple layers 529).

Re Claim 21: A system (Figs 2, 4, 5, 6), comprising: 
a plurality of antenna arrays arranged in one of a plurality of configurations (as evidenced by Figs 2, 4, 5), wherein each antenna array comprises: 
an antenna array package cover (top layers of 529) comprising a radiating surface (504), a mating surface disposed opposite the radiating surface (contacting the remaining layers of 529), and an array of antenna array sub-patterns disposed on the radiating surface (660a, 660b), wherein each antenna array sub-pattern of the array of antenna array of sub-patterns comprises at least one antenna element disposed on the radiating surface (as evidenced by Fig 6); and
an array of sub-pattern interface packages coupled to the mating surface of the antenna array package cover (as evidenced by Figs 4, 5, 6), 

the array of sub-pattern interface packages comprises a plurality of sub- pattern interface packages (as evidenced by Fig 4, 5), 
each sub-pattern interface package of the array of sub-pattern interface packages comprises: 
a package carrier (527), 
a sub-pattern integrated circuit (540) electrically and mechanically coupled to the package carrier, and a set of interface lines (520 h through k) corresponding to the antenna elements of the antenna array sub-pattern that corresponds to the sub-pattern interface package (as evidenced by Fig 6), 
disposing the array of sub-pattern interface packages below the array of antenna array sub-patterns shortens a signal path between each sub-pattern interface pattern and a corresponding antenna element (while the limitation appears to be a narrative description of what happens in a particular arrangement of the structure, this passage appears to lack any positive limitations; furthermore, as evidenced by Fig 6, the arrangement of integrated circuit, antenna, and interface patterns meets the narrative description), 
disposing the array of antenna array sub-patterns on the antenna array package cover above the array of sub-pattern interface packages allows adjacent placement of the plurality of sub-pattern interface packages to reduce a surface area of each antenna array (while the limitation appears to be a narrative description of what happens in a particular arrangement of the structure, this passage appears to lack any positive limitations; furthermore, as evidenced by Fig 5, the arrangement of integrated circuits in the overall package meets the narrative description), and 


Re Claim 22: The system of claim 21, wherein each sub-pattern integrated circuit comprises a flip-chip bonded to the package carrier (col 10 lines 31-32).

Re Claim 23: The system of claim 21, wherein the antenna array package cover and each array of sub-pattern interface packages form an antenna array package (Abstract).

Re Claim 24: The system of claim 21, wherein the antenna array package cover comprises a test interface element that is electrically connected to at least one sub-pattern integrated circuit (col 7 lines 18-21).

Re Claim 25:  The system of claim 21, wherein: 
each antenna element comprises a patch of conductive material disposed on or below the radiating surface (as evidenced by Fig 2: the antenna elements, 228, are patch elements and as evidenced by Fig 6: the elements are disposed on the radiating surface 504); and 
each of the antenna elements are disposed on multiple layers of the antenna array package cover (as evidenced by Fig 6 the antenna elements, 660, are disposed on multiple layers 529).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al (“Navarro”) (US 10,074,900) as applied to claims 5 or 1 above, and further in view of Puzella et al (“Puzella”) (US 7,671,696).

Re Claim 6:  The disclosures of Navarro have been discussed above. 
Navarro discloses: The apparatus of claim 5
Navarro fails to specifically disclose:  wherein the antenna array package is mounted on the host circuit via a ball grid array (BGA) or a land grid array (LGA) socket.
Puzella, however, teaches: the antenna array package (22, 36, 60, 70) is mounted on the host circuit (80) via a ball grid array (BGA) or a land grid array (LGA) socket (BGA 126).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the antenna array package is mounted on the host circuit via a ball grid array (BGA) or a land grid array (LGA) socket in Navarro, as taught by Puzella, as the simple substitution of equivalents known for the same purpose yielding only the predictable result of efficient assembly of the antenna array to the host circuit allowing electrical connections and thermal connections along with mechanical connections to one of ordinary skill in the art. 

Re Claim 12: The disclosures of Navarro have been discussed above. 
	Navarro discloses:  The apparatus of claim 1 
Navarro, fails to specifically disclose: wherein the array of sub-pattern interface packages are secured to the mating surface of the antenna array package cover via one or more of supporting balls, an adhesive, and at least one fastener.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the array of sub-pattern interface packages are secured to the mating surface of the antenna array package cover via one or more of supporting balls, an adhesive, and at least one fastener in Navarro, as taught by Puzella, in order to improve the strength of the array by fastening the elements together and applying adhesive while providing mechanical and electrical connections through solder balls such as a BGA.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-16 and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK R HOLECEK whose telephone number is (571)272-3932.  The examiner can normally be reached on Mon-Fri, 9AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK R HOLECEK/Examiner, Art Unit 2845                                                                                                                                                                                                        

April 16, 2021